NEGATIVE ELECTRODE ACTIVE MATERIAL, NEGATIVE ELECTRODE INCLUDING NEGATIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY INCLUDING NEGATIVE ELECTRODE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 and June 4, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2016066508 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Hirose). 
Regarding claims 1-2, Hirose teaches a negative electrode active material (See at least Abstract) comprising:
silicon-based active material particles comprising a core comprising SiOx, wherein 0.5 ≤ x ≤ 1.6 (Abstract, [0069]), and a carbon coating layer ([0036], [0037], [0093], [0134]) or a polymer coating layer ([0034]: “polyacrylic acid”). The range of 0.5 ≤ x ≤ 1.6 overlaps that of 0 ≤ x <2 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I); and
the coating layer comprises a fluorinated material comprising an alkali metal such as lithium fluoride LiF ([0034], [0035], [0077], [0087], [0135], [0174]).
Regarding claim 4, Hirose teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would readily appreciate that there is always a portion of the 
Regarding claim 5, Hirose teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would know that the silicon-based active material is formed of single particles, since a macroscopic material is composed of microscopic particles and any particle can be identified as “single”.
Hirose further teaches an average particle diameter of the silicon-based active material particles in the form of single particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.1 µm to 50 µm as instantly claimed.
Regarding claim 6, Hirose teaches the negative electrode active material of claim 1, and Hirose further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on ”primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 7, Hirose teaches the negative electrode active material of claim 6, wherein an average particle diameter (D50) of the silicon-based active material particles which are in the form of primary particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.5 µm to 20 µm as instantly claimed.

claims 8 and 10, Hirose teaches the negative electrode active material of claim 1, wherein the core further comprises a metal compound, wherein the metal compound comprises a metal silicate such as Li2SiO3 ([0046], [0082], [0086], [0180]).
Regarding claim 12, Hirose teaches the negative electrode active material of claim 1, and further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on ”primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 13, Hirose teaches the negative electrode active material of claim 1, wherein the coating layer is preferably in the range of 0.1 wt% to 15 wt% with respect to the total of the silicon-based active material and the coating layer ([0038], [0078]. Calculation based on this teaching shows the coating layer is in an amount of 1 wt% to 17.6 wt% based on a total weight of the silicon-based active material particles. The range of 1 wt% to 17.6 wt% overlaps that of 0.1 wt% to 50 wt% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Hirose teaches the negative electrode active material of claim 1, and the coating layer is the carbon coating layer ([0036], [0037], [0093], [0134]), but does not appear to expressly disclose the carbon is amorphous or crystalline. However, one of ordinary skill in the art, reading the reference, would “at once envisage” the claimed “amorphous carbon” or “crystalline”, which are common structural states of a limited number of structural 
Regarding claim 15, Hirose teaches the negative electrode active material of claim 1, further comprising carbon-based active material particles ([0069], [0136], [0195]).
Regarding claim 16, Hirose teaches a negative electrode comprising the negative electrode active material of claim 1 ([0056], Abstract).
Regarding claim 17, Hirose teaches a secondary battery comprising:
the negative electrode of claim 16 ([0103]);
a positive electrode ([0104]);
a separation membrane (“separator”, [0104]) interposed between the positive electrode and the negative electrode ([0104]); and an electrolyte ([0118]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose, as applied to claim 1 above, and further in view of Kim et al. (US 20160190597 A1, hereafter Kim).
Regarding claim 3, Hirose teaches the negative electrode active material of claim 1, but is silent to the fluorinated material being present in an amount of 0.1 wt% to 20 wt%, based on a total weight of the coating layer. However, in the same field of endeavor, Kim discloses that a coating layer coated on a silicon-based material of a composite anode active material includes a fluorinated material (See “metal fluoride”) and a carbon coating layer (See “carbon-based material”) ([0009]-[0015]), and the fluorinated material is present in an amount of about 2% to about 99% by weight based on a total weight of the coating layer (calculation based on data in [0013]-[0014]). It would have been obvious to one of ordinary skill in the art before the prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose, as applied to claim 1 above, and further in view of Jeong et al. (US 20090075173 A1, hereafter Jeong).
Regarding claim 9, Hirose teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose, as taught by Jeong, in order to suppress the initial irreversible reaction and thereby improve initial capacity, initial efficiency, and cycle-life characteristics by suppressing its initial irreversible reaction ([0016]).
claim 11, Hirose teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose, as taught by Jeong, in order to suppress the initial irreversible reaction and thereby improve initial capacity, initial efficiency, and cycle-life characteristics by suppressing its initial irreversible reaction ([0016]).
Hirose in view of Jeong further teaches that the amount of the metal oxide included in the core can be optimized to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037]). Therefore the amount of the metal oxide is a result-effective variable. It would have been obvious to one of ordinary skill in the art to have optimized the amount of the metal oxide of Hirose in view of Jeong to arrive at the instantly claimed range of 1 wt% to 60 wt% based on a total weight of the core, in order to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037], Jeong).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 8, 10 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12-15 of copending Application No. 16762080 (‘080). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in claims 1, 8, 10 and 16-17 of the instant application are taught by limitations recited in claims 1, 2, 12-15 of copending ‘080.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727